DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed April 28, 2022 has been entered.  Claims 15-26 are currently amended.  Claims 9-14 have been canceled.  Claims 8 and 15-26 are pending and under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 15, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2014/0080933) in view of Drobny (Handbook of Thermoplastic Elastomers, Second Edition, 2014) and Spreeuwers (US 3,148,412).
Regarding claim 8, Abe et al. teach a method for manufacturing an electric cable using a molding machine, the electric cable including a core wire and a sheath surrounding the core wire (Abstract; Figures 2-7 (1), (11), (2) – foamed insulation layer forms a sheath around the core wire), and the molding machine including a cylinder, a screw accommodated in the cylinder, a die coupled to a distal end of the cylinder, and a hopper that supplies a thermoplastic resin pellet into the cylinder (Figure 14 (25) (26); paragraphs [0019], [0104], [0105], [0131], [0156] and [0205]), the thermoplastic resin pellet being columnar, the thermoplastic resin pellet having a cross-sectional shape taken along a plane orthogonal to a height direction of the thermoplastic resin pellet that has a longer diameter represented by "a", a shorter diameter represented by "b", and a ratio a/b greater than or equal to 1.0, and less than or equal to 2.6 (Figures 1A and 1B (90B), paragraphs [0021], [0065]-[0067], [0084], [0102] and [0147]; a cylindrical pellet is columnar and has an a/b ratio of 1.0 because the ends are circular; ); the method comprising supplying the thermoplastic resin pellet to the hopper; melting the thermoplastic resin pellet in the cylinder to supply molten resin to the die; and extruding the molten resin from the die to form the sheath on the core wire (Figure 14 (25) (26); paragraphs [0019], [0104], [0105], [0131], [0156] and [0205]).
Abe et al. exemplify an extrusion system with a screw having a diameter of 40 mm (paragraph [0156]) and 50 mm (paragraph [0205]) and further teach the diameter of the cylindrical pellet ranges from 4-10 mm and the height of the pellet ranges from 4-10 mm (paragraph [0067]) but do not teach a ratio α of a unit height volume of a cylindrical portion of a hopper of a molding machine, into which the thermoplastic resin pellet is loaded, to a volume of the thermoplastic resin pellet that is greater than 16.  However, Drobny teaches that in the extrusion art, the opening to the extruder is generally round and has the same diameter as the screw (page 50 – “In general, the opening is round and of the same diameter as the screw…”; Figure 4.13) and Spreeuwers provide additional clarity demonstrating that the size of the cylindrical delivery zone (10) of the hopper conventionally corresponds to the size of the feed opening (Figures 1 and 2; col. 3, lines 36-43).  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Abe et al. with the teaching of Drobny and Spreeuwers and to have utilized a cylindrical hopper portion connected to and having the same diameter as the feed opening of the extruder which has the same diameter as the screw being utilized in the extruder in the method of Abe et al., as suggested by the secondary references, for the purpose, as suggested by the references of utilizing a configuration known in the extrusion art to be effective at feeding the material to the extruder.  In the combination, for example, the diameter of the cylindrical hopper portion connected to the extruder feed throat opening is 40 mm or 50 mm.  With the 40 mm dimension, for example, and considering the 4-10 mm dimensions of the cylindrical pellets of Abe et al., the ratio of a unit height volume to the volume of the pellet overlaps with the claimed range of greater than 16 (e.g. unit height volume is 1256 mm3 in the 40 mm screw embodiment and the pellet volume with a 4 mm x 4 mm cylindrical pellet is 50 mm3 for a ratio of 25). Similarly, with the 50 mm dimension, the ratio of unit height volume overlaps with the claimed range greater than 16 (e.g. unit height volume is 1963 mm3 in the 50 mm screw embodiment and the pellet volume with a 5 mm x 5 mm cylindrical pellet is 98 mm3 for a ratio of 20).
As to claim 15, Abe et al. disclose dimensions for the cylindrical pellet that result in a range that overlaps the claimed values (paragraphs [0065]-[0067]; e.g. corresponding values for a, b and t each having a value of 4 mm).
As to claim 20, Abe et al. utilize a fluororesin for the thermoplastic material (Abstract; paragraphs [0019]) and [0156]).
As to claim 23, Abe et al. utilize a fluororesin for the thermoplastic material (Abstract; paragraphs [0019]) and [0156]).

Claims 16-19, 21, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2014/0080933) in view of Drobny (Handbook of Thermoplastic Elastomers, Second Edition, 2014) and Spreeuwers (US 3,148,412), as applied to claims 8, 15, 20 and 23 above, and further in view of Sakakibara et al. (WO 2017/126499).  Note: US 2020/0262952 is utilized as the English language equivalent of WO 2017/126499 in this office action.
As to claims 16-19, 21, 22 and 24-26, the combination teaches the method set forth above.  Abe et al. do not teach a ratio of a/b that is within the claimed range or that the pellet is elliptic.  However, Sakakibara et al. teach an analogous method of producing an electric cable containing a foamed/bubbled fluoroplastic sheath (Abstract; paragraphs [0001], [0013], [0022], [0023], [0053], [0091]-[0100]) wherein the pellets have an elliptic cylindrical shape and have dimensions that yield ranges of the ratio a/b that overlap with the claimed range (Figure 1 (12) (Abstract; paragraphs [0014]-[0016], [0039], [0040], [0045], [0051]; Table 1; claims 1, 2, 7; e.g. using the preferred values ranging from 1.6-3.1 mm for the major and minor axis). 
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Abe et al. and Sakakibara et al. and to have utilized the pellets/pellet size of Sakakibara et al. in the method of Abe et al., for the purpose, as suggested by Sakakibara et al., of utilizing a pellet having good fluidity and that facilitates producing an electric wire with a coating layer having good diameter stability and capacitance stability at high productivity (paragraphs [0013], [0024] and [0045]).
	It is further noted that the combination changes the shape and size of the pellets by using smaller pellets.  As such, the resulting ratio α of unit height volume to a volume of the resin pellet reads upon the claimed greater than 16 value even better than the base rejection. The resulting values of α are within the claimed range of greater than 16 when the preferred pellets ranges (e.g. 1.6-3.1 mm and (D1 + D2)/2L = 1.8 to 2.6) are used in the equipment suggested by the combination. 
Response to Arguments
Applicant’s arguments filed April 28, 2022 have been fully considered, but they are not persuasive. Essentially, applicant argues that none of the relied upon references explicitly disclose a relationship between the volume of the cylindrical portion of the hopper and a volume of the material fed by the hopper and that therefore all the claim limitations have not been taught or suggested by the prior art.  This argument is not persuasive.  As set forth in the rejection above, the combination suggests utilizing a cylindrical hopper having a diameter of either 40 mm or 50 mm for use in the method of Abe et al. As such, this suggested hopper has a defined unit height volume.  When using such a hopper with the pellets having the size specified by Abe et al., an overlapping range of the claimed α ratio is taught and suggested by the prior art.  While the examiner agrees that the relied upon prior art references do not explicitly discuss the α ratio, it still follows that the claimed α ratio is found and suggested in the prior art because it naturally flows from following the suggestion of the prior art as set forth in the rejection above. By using the suggested hopper diameter and the suggested pellet size found in the prior art, the claimed ratio is also found/utilized, as an overlapping range, in the prior art. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Absent a showing of new or unexpected results that are commensurate in scope with the full scope of the claim (e.g. for the full a/b ratio range of 1.0-2.6 and for α ratios greater than 16), the examiner submits the rejection is proper and that the claims would need to be further amended to overcome the prima facie case of obviousness.   
Applicant’s additional argument that there is no reason to combine the references is understood in the context of the argument that there is no reason to combine the references to create the claimed α ratio because there is no apparent reason to arrive at the claimed ratio.  This argument is not persuasive. As set forth above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Further, to the extent the argument is intended to be an argument against combining the references at all, the examiner submits that the reason set forth in the body of the rejection is proper. In particular, the combination suggests utilizing a hopper size/shape/configuration that is known in the extrusion art to be effective at feeding material to the extruder and establishes a known connection between screw diameter and hopper diameter.  Such a known relationship would be readily employed by one having ordinary skill in the art.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742